Citation Nr: 0715549	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-03 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966, and from November 1967 to October 1971.  Service 
personnel records reflect that he also had service in the 
U.S. Army Reserves from August 1963 to August 1966, and from 
April 1977 to March 1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence relating the veteran's 
currently diagnosed back condition to active service.


CONCLUSION OF LAW

A back condition status post surgery is not the result of 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, Social Security 
Administration (SSA) records, and VA treatment records, and 
afforded the veteran the opportunity to give testimony before 
the Board, which the veteran declined to do.  Service medical 
records from the veteran's reserve service have not been 
obtained.  However, in the present case, it is not necessary 
to request them.  The veteran has not alleged that he injured 
his back during reserve service.  Moreover, as will be 
explained below, the medical evidence does not present a back 
disability picture involving a chronic injury or condition of 
the back with continuity of symptomatology existing from 
either period of active service or from a period of active 
duty for training in the reserves.

In the present case, the RO determined that a VA examination 
was not necessary to determine the outcome of the case.  The 
records supports this decision under 38 C.F.R. § 3.159(d).  
As will be explained below, the record does not contain-and 
the veteran has not notified VA of any source-of any 
evidence tending to show an etiological link, or nexus, 
between his currently manifested back condition and his 
active service, thus, further development is not indicated.

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Service Connection

The veteran seeks entitlement to service connection for a 
back condition.  The veteran has not alleged a specific 
injury for his back.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as a 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence. 
See also, 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service medical records show complaints of and treatment for 
back pain with aching around the shoulders and lower back on 
one occasion during the veteran's second period of active 
service, with no report of any specific injury.  The 
physician noted that the veteran rode a truck and had a bad 
limp secondary to an ankle injury which occurred two months 
prior.  X-rays were taken and the results revealed a negative 
thoracic spine.  Service medical records show no further 
entries concerning the veteran's back. His reports of medical 
history and examination at separation from both periods of 
active service reflect no complaints of recurrent back pain 
or other bone or joint abnormalities and no findings of 
abnormalities, diagnoses, defects, or any other findings 
concerning the spine.

It is not until many years following the veteran's discharge 
from his second period of active service in 1971 that the 
medical evidence establishes complaints of or treatment for a 
back condition. VA examination conducted in February 1974, 
nearly three years after the veteran's discharge from his 
second period of active service, document no complaints or 
findings of back pathology.  VA examinations were thereafter 
conducted in April 1988 and July 1988 to evaluate the 
veteran's audiological condition, but also document no 
complaints or observations of back problems.  

The earliest medical evidence reflecting complaints and 
treatment for back problems is VA treatment records dated in 
May 1994, approximately 23 years following the veteran's 
discharge from his second period of active service and 11 
years after his Reserve obligation ended.  They show 
emergency treatment for cervical and lumbar spine injuries 
with neurologic symptoms following injury in a motor vehicle 
accident.  Records from SSA also show that complaints of and 
treatment for back and neck problems began with the May 1994 
motor vehicle accident in which the veteran injured his back.  

The first medical evidence of complaints of or treatment for 
a back condition is well-beyond the one-year presumptive 
period following the veteran's discharge from his second 
period of active service. Significantly, the medical evidence 
presents no opinions or findings etiologically linking the 
currently manifested back condition, first shown nearly 23 
years after service, to active service. Such a lapse of time 
weighs heavily against the veteran's claim. See Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, the 
veteran himself did not claim entitlement to service 
connection for a back condition until July 2004, and has not 
alleged an inservice injury as the origin of his currently 
manifested back condition.  His earlier claims for benefits 
based on his back condition were for nonservice connected 
pension, which was granted in August 2002, in part based on 
the nonservice connected cervical and lumbar spine 
disabilities, and for SSA benefits.  In his application for 
SSA benefits, the veteran stated he was unable to work due to 
back disability that had its onset in a May 1994 motor 
vehicle accident.

The veteran does not allege an inservice injury-either a 
combat injury or an injury during his reserve service.  
Notwithstanding, service medical records do show that the 
veteran was treated for complaints of back pain during his 
second period of active service, as discussed above.  The 
report of medical examination shows no findings of any spine 
abnormalities, defect, or diagnoses at discharge, and VA 
examinations conducted in 1974 and 1988 following show no 
complaint of or findings of back problems immediately 
following discharge from active service.  Thereafter, it is 
not until May 1994, when the veteran required emergency 
medical treatment at the time of the motor vehicle accident, 
that the medical evidence reflects post-service complaints of 
and treatment for a back condition.  

As the medical evidence does not support a finding that the 
veteran's currently manifested back condition is the 
etiological result of the veteran's active service, the 
preponderance of the evidence is against service connection 
for the currently diagnosed back condition status post 
surgery.  See Pond, supra, and Hickson, supra.

Where as here, the determinative issue involves medical 
opinion of etiology, competent medical evidence is required 
to support the claim. The veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation; consequently his statements to the extent that he 
manifests a back condition that is the result of active 
service cannot constitute medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings, and there is no favorable medical 
evidence that the currently diagnosed back disability status 
post surgery is the etiological result of either of the 
veteran's periods of active service, the preponderance of the 
evidence is against the claims for service connection for a 
back condition, and the benefit-of-the-doubt standard does 
not apply. 38 U.S.C.A. § 5107(b). Service connection is not 
warranted.

ORDER

Service connection for a back condition is denied.


REMAND

The veteran also seeks entitlement to service connection for 
PTSD.  A May 2002 VA examination report reveals that the 
veteran has been diagnosed with PTSD that the physician 
determined was the result of stressors the veteran 
experienced during active service in Vietnam.  Specifically, 
the examiner noted that the veteran and others were driving a 
truck that broke down and was then subjected to sniper fire, 
and that after their return to base, the base was attacked 
throughout the night with many being killed and injured.  The 
veteran helped with body bags and the injured.  He also 
claims to have participated in a 35-day firefight on another 
occasion, again helping with the dead and injured.

In a stressor statement submitted in September 2004, the 
veteran stated he participated in convoys that were the 
subject of enemy attack, mostly along Highway 1, and that he 
was subjected to enemy attacks at the bases on which he was 
stationed and to which he traveled with the convoy, including 
Dacto and Pleiku.

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from June 1969 to June 
1970.  His military occupational specialties (MOSs) 
throughout his career included 13A10, cannoneer and 
ammunition specialties, and 94B20, cook.  While in Vietnam, 
he was assigned to the Service Battery, 6th Battalion, 14th 
Artillery, and worked as an ammunition specialist from 
October 1969 to February 1970, and as a cook from February to 
June 1970.  

It is also observed that service connection was granted for 
bilateral hearing loss following the veteran's discharge from 
his second period of active service, based on findings in his 
service medical records of hearing loss attributed to 
exposure to noise.  

The RO has not had the opportunity to attempt to verify the 
veteran's stressors in accordance with Pentecost v. Principi, 
16 Vet. App. 124, 128-9. (2002).  

Given the stressors the veteran avers are consistent with his 
military occupational specialty and the units/bases to which 
he was assigned from October 1969 to June 1970, verification 
of the veteran's stressors must include research of the 
histories of the unit to which the veteran was assigned.  
Accordingly, the case is remanded for the following action. 

1. Request from the National Personnel 
Records Center (NPRC), the National 
Archives and Records Administration, and 
any other appropriate source including, 
but not limited to, the service 
department, unit histories, incident and 
mishap reports, OR/LLs, and morning 
reports for the following units:

a. 6/32 Field Artillery from August 
1969 to June 1970, inclusive

b. Service Battery, 6th Battalion, 
14th Artillery, from October 1969 to 
June 1970, inclusive

3. Take all actions necessary to verify 
the veteran's claimed stressors, 
including in accordance with Pentecost, 
supra.  

4.  Perform any and all follow-up as 
necessary, including contacting the 
service department or the veteran for 
clarification or assistance.  Document 
negative responses.

5.  After completion of #1 through 4, 
make arrangements for the veteran to be 
afforded appropriate examination to 
determine the nature, extent, and 
etiology of his currently manifested 
psychiatric disorder, to include PTSD. 
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, the 
veteran's testimony before the 
undersigned Veterans Law Judge, and a 
copy of this remand, must be sent to the 
examiner for review in conjunction with 
the examination. The examiner should 
summarize the medical history, including 
the onset and course of any psychiatric 
disability; describe any current 
psychiatric symptoms and manifestations; 
and provide diagnoses for any and all 
psychiatric pathology identified.

If PTSD is diagnosed, the examiner should 
identify any confirmed stressor used as a 
basis for the diagnosis. The examiner 
should opine whether it is at least as 
likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during either period of the 
veteran's active service or within the 
one-year period following discharge, or 
is the result of active service or any 
incident thereof.

6. After completion of the above and any 
additional development deemed necessary, 
readjudicate the veteran's claim for 
service connection for PTSD in accordance 
with the regulations and Pentecost, 
supra. If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claim. 38 C.F.R. § 3.655 (2005). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


